.Mr. Justice Thomas delivered the opinion of the court: This claim is for the return to claimant of the sum of $4269.74 paid to the Secretary of State to cover the initial fee due the State on the increase of its capital stock. It appears from the record in the case that on June 22, 1925, claimant paid the Secretary of State an initial fee of $4269.74 covering its increased capitalization, and again on June 30, 1925, paid him an initial fee of $5037.09 to cover the same increased capitalization.' The last payment appears to be the correct amount due the State, and claimant should have been credited with the first payment and have been required to pay only the difference between the amount paid June 22nd, and the correct amount of fee due. By some oversight in the office of the Secretary of State, this was not done, and claimant was required to pay $4,269.74 more than was due. This the Secretary of State admits in a letter attached to the declaration as an exhibit. In a letter to the Attorney General, a copy of which the Attorney General has filed in the case, the Secretary of State says the facts shown in the declaration and exhibits are true and that claimant is entitled to a return of the amount claimed in its declaration. The Attorney General first filed a demurrer to the declaration, but after investigation filed a statement including the copy of the letter from the Secretary of State above mentioned. As it is clear claimant paid the State $4,269.74 more than was due, the demurrer is overruled and claimant is allowed an award for that amount.